Order reversed on the law and the facts, with ten dollars costs and disbursements. Memorandum. While the order in form is one for the examination of witnesses, not parties, they are described as officials of the village-defendant and the purpose of the proposed examination is to elicit information as to knowledge which has no importance except as it constitutes knowledge on the part of the village. A municipality cannot be examined as a party. (Davidson v. City of New York, 221 N. Y. 487; Bush Terminal Co. v. City of New York, 259 id. 509; Greenberg v. City of New York, 235 App. Div. 788; Pardee v. Mutual Benefit Life Ins. Co., 238 id. 294.) All concur. (The order granted a motion for the examination of officers of defendant before trial in an action to recover damages for injuries sustained by reason of a tree falling on an automobile.) Present — Sears, P. J., Edgcomb, Thompson, Crosby and Lewis, JJ.